Allowable Subject Matter
Claims 1-10 and 12-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art does not teach a robotic manipulator as defined by the claims.  The prior art to Okazaki et al. (USP 7,367,245) teaches a similar robotic manipulator having a plurality of pneumatic artificial muscles for actuating the arm members.  However, Okazaki et al. does not teach a first pair of muscles coupled to a first pulley via a first belt, a second pair of muscles coupled to a second pulley via a second belt, and a U-joint positioned between the first and second pulleys, an object coupled to the U-joint such that motion of the belts causes motion of the object along each of a pitch axis, a yaw axis, and a roll axis.  Accordingly, the claims are allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C JOYCE/Primary Examiner, Art Unit 3658